Order of the Supreme Court, Queens County, dated April 25, 1966, reversed, without costs, and motion to dismiss the complaint granted on the ground that plain*936tiffs failed to comply with a notice served upon them pursuant to CPLR 3216 that they file a note of issue within 45 days. Plaintiffs failed to comply with the demand and have not shown a justifiable excuse for the delay (Arvanitakis v. Realty Equities-1961 Corp., 26 A D 2d 825; Podheiser v. Somerstein Caterers, 26 A D 2d 789, and cases there cited; Pernise v. Di Giacomo, 25 A D 2d 447, and Askew v. Rose Joy Corp., 25 A D 2d 679). TJghetta, Acting P. J., Christ, Rabin, Benjamin and Munder, JJ., concur.